Wkight, C. J.
To reverse this decree, complainants rely in their argument upon two grounds : 1. That the special verdict does not find and settle the rights of the parties to the south half of lot 49, and is thereupon, not responsive to the issue or issues made; and, 2. Teat such verdict is against, and contrary to, the evidence. The argument on the first point, is this: that notwithstanding the jury find, that defendants are entitled to one-half of the working interest in the south half of lot 49, yet there is no finding as to who is entitled to the other half, and that, therefore, there is no verdict as to that portion of the interest. By reference to the answer to the second interrogatory, however, it will be observed, that the jury expressly find, that complainants had no right to mine in the said south half of lot 49 ; nor had either of them any interest in said lot.
Taking the answers given, then, to the second and fourth interrogatories, in connection, it is very evident that the complainants had no interest in the south half of said lot, *503and that the defendants were entitled to one-half of the working interest therein. That the jury did not find who had the remaining interest, is of no kind of importance to the complainants, when it was once settled by the verdict, that they, at least, were not entitled to such interest. When a verdict or judgment settles and determines, that a party to a suit has not an interest in the property in controversy', this is ordinarily sufficient, so far as his rights are concerned, without proceeding to determine who, in fact, has such right.
It is urged by the complainants, that this being a chancery cause, the verdict of the jury is only to advise the'conscience of the chancellor; is not like a verdict in a case at law; and that this court, as also the court below, might find for the complainants, notwithstanding the verdict. Ordinarily, under the old chancery practice, such issues were only directed when a question of fact was^so involved in doubt,Ey conflicting or insufficient evidence, that the chancellor deemed it proper to be advised by a jury, as to the truth of such doubtful questions; and such issues were not directed, where the truth of such fact could be sufficiently and satisfactorily ascertained by the chancellor himself. Reed v. Cline, 9 Gratt. 136; Baker v. Williamson, 2 Penn. 116; Adams Eq. 376, note 1. And according to the same authorities, sueh a verdict was only to satisfy the chancellor’s conscience, and if not satisfied with it, he could disregard the same. If, however, his mind concurred with such finding, or he still entertained doubts, “ or if his mind still oscillates,” (Adams Eq. note 1, 811,) the verdict was allowed to be decisive. In many of our state courts, the exercise of the discretion by the chancellor, in granting the trial of such issues by a jury, is in practice merely nominal; that is to say, that the trial of such issues has become so frequent, under what has been esteemed a proper regard for the right of trial by jury, that the exercise of such discretion stands much upon the same basis, as do all other matters referred by the law to such discretion. We entertain no doubt, but that he may decide the question or questions himself, and refuse an issue to a jury. We are equally satisfied, that in the exercise of a sound dis*504cretion, he may direct such an issue; and in either event, we would not disturb such order, unless such discretion should appear to have been abused, and exercised in a manner unwarranted by all the circumstances. And after such finding, we would not say that the verdict is decisive or binding,, to tbe same extent as when rendered in a suit at law. But where tbe parties have, without objection, submitted such issues to a jury, and appear to have had a full investigation, and introduced their whole testimony upon issues, which, by tbe submission, they virtually concede raise the real questions in the case, every doubt in tbe mind of the chancellor on such issues of facts, should be solved in favor of such finding. Unless such finding' is unconscionable, it should be allowed to stand. And by the same rule, should this court be governed, in tbe exercise of its appellate power in determining suck cases. "We are far from being able to see, that the verdict was so unconscionable; and conclude that a new trial was properly refused, and that the decree must be affirmed. See Story’s Eq. Jur. §§ 478, 479; 3 Greenleaf’s Ev. §§ 261, 839.
Judgment affirmed»